This suit was instituted in the County Court of Deaf Smith County by appellee on December 24, 1907, to re-cover alleged damages to one hundred and twenty head of cattle, shipped by him to Kansas City, Missouri. It was alleged that on the 16th day of October, 1906, the cars were ordered for the shipment, and that appellant promised to furnish them on the 10th of November following; that on the evening of the 9th of November, 1906, the plaintiff placed his cattle in the pens for shipment, but that the defendant company did not furnish the necessary cars until on the 28th day of that month; that said delay was unreasonable and resulted in damage to the plaintiff, which he thus states: "On account of expenses incurred in caring for and keeping said cattle, in the sum of one hundred dollars, which said expenses were pasturage and feed to the amount of eighty-five dollars, and fifteen dollars for time in looking after and herding said cattle, all of which plaintiff alleges to have been necessary on account of having to hold said cattle for shipment. Plaintiff further alleges that on account of said delay in furnishing cars, his cattle lost in weight and depreciated in value, all of which damages amounted to the aggregate sum of nine hundred and eighty-seven dollars and forty-three cents, and plaintiff prays for judgment in the said sum of nine hundred and eighty-seven dollars and forty-three cents, with interest thereon at the legal rate, and all costs of suit." The trial, which was on October 13, 1908, resulted in a verdict and judgment in appellee's favor for five hundred and fifty dollars, and appellant has duly prosecuted an appeal.
Without reference to the assignments of error presented, we find that the judgment must be reversed and the cause dismissed for want of jurisdiction in the County Court. From appellee's petition it is manifest that the damages to the cattle claimed, nine hundred and eighty-seven dollars and forty-three cents plus the interest thereon at the legal rate, which was recoverable in the way of damages only, exceeds the sum of one thousand dollars, the limit of the County Court's jurisdiction. The case in all material respects is controlled by the cases of Gulf, W. T.  P. Ry. Co. v. Fromme, 98 Tex. 459; Schulz *Page 35 
v. Tessman  Bro., 92 Tex. 488; Baker v. Smelser, 88 Tex. 26
[88 Tex. 26]; Texas  P. Ry. Co. v. Smissen, 31 Texas Civ. App. 549[31 Tex. Civ. App. 549]; Pecos  N. T. Ry. Co. v. Faulkner, 118 S.W. 747, and the case of Ft. Worth  D.C. Ry. Co. v. Everett, 95 S.W. 1085. The case last named is directly in point, and we do not feel that we can add to what has been so clearly stated in the cases cited.
For the reason stated, it is ordered that the judgment be reversed and the cause dismissed.
Reversed and dismissed.